Case 1:20-cv-00857-CFC-JLH Document 107 Filed 03/02/21 Page 1 of 2 PagelD #: 1927

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

MANHATTAN TELECOMMUNICATIONS
CORP., D/B/A METROPOLITAN
TELECOMMUNICATIONS, A/K/A
METTEL,

Plaintiff,
Vv.

GRANITE TELECOMMUNICATIONS, LLC,

Defendant.

 

 

C.A. No. 20-857-CFC-JLH

STIPULATION TO STAY

WHEREAS, on February 26, 2021, the parties reached a settlement in

principle in this case.

WHEREAS, the parties now need time to finalize a definitive settlement

agreement.

IT IS HEREBY STIPULATED AND AGREED, by the parties, through

undersigned counsel, and subject to the approval of the Court, that:

1. This case is hereby stayed, and all dates and deadlines are continued,

pending the parties’ finalization of a formal written settlement

agreement between them.

2. The parties will present the Court with a status report on or before

March 31, 2021, in the event that they are unable to finalize the
Case 1:20-cv-00857-CFC-JLH Document 107 Filed 03/02/21 Page 2 of 2 PagelD #: 1928

settlement agreement and file an appropriate pleading to dismiss the

case by that date.

Dated: March 1, 2020

 

 

K&L GATES LLP MORRIS, NICHOLS, ARSHT &
TUNNELL LLP

/s/_ Steven L. Caponi

Steven L. Caponi (No. 3484) /s/ R. Judson Scaggs, Jr.

Matthew B. Goeller (No. 6283) R. Judson Scaggs, Jr. (No. 2676)

600 King Street, Suite 901 Zi-Xiang Shen (No. 6072)

Wilmington, DE 19801 1201 N. Market Street

Phone: (302) 416-7000 Wilmington, DE 19801

steven.caponi@klgates.com Phone: (302) 658-9200

matthew. goeller@klgates.com

Counsel for Plaintiff Manhattan Counsel for Defendant Granite

Telecommunications Corp. Telecommunications, LLC

SO ORDERED zed day of Mack _, 2021.

Lk Ap

United States District Court art Judge
